IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES CLAY,
No. 213, 2015
Petitioner Below-
Appellant, Court Below: Superior Court
of the State of Delaware in and
v. for Sussex County

WARDEN G.R. JOHNSON, No. 1310017689

Respondent Below-
Appellee.

mmmmmmmmmmm

Submitted: October 7, 2015
Decided: November 5, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

ORDER

On this 5lh day of November 2015, it appears to the Court that:

(1) Petitioner-Below/Appellant James Clay (“Clay”) appeals from a Superior
Court Order denying his petition for a writ of habeas corpus. He makes one claim on
appeal. He contends that the court below erred when it denied his petition for a writ
of habeas corpus because the requisition from Arkansas for his extradition to that
state did not comply with certain statutory requirements. Speciﬁcally, Clay alleges
that the documents received from Arkansas were invalid because: (1) the Arkansas
Jackson County Sheriff’s afﬁdavit was not notarized; (2) Clay was not arrested under

the Governor’s Warrant, issued by Governor Markell, within thirty days of being

taken into custody in violation of 11 Del. C. § 2515; and (3) the Govemor’s Warrant
is ambiguous as to the charges Clay will face in Arkansas. We ﬁnd no merit to Clay’s
appeal and afﬁrm.

(2) On March 9, 2015, the Circuit Court of Jackson County, Arkansas issued
a bench warrant for the arrest of Clay for an unsolved murder ﬁ'om 1967. Since Clay
resided in Georgetown, Delaware, the Jackson County Sheriff contacted Georgetown
Police and requested that Clay be arrested as a fugitive of Arkansas. Georgetown
Police Ofﬁcer Derrick Calloway made contact with Clay at his residence. Clay
“openly admitted to [Ofﬁcer Calloway] about committing [the] homicide[.]”' Clay
went back to Police Headquarters with Ofﬁcer Calloway.

(3) After being read his Miranda rights, Clay again admitted to committing the
homicide, but then decided to remain silent and requested an attorney. Ofﬁcer
Calloway placed Clay under arrest and contacted the Delaware State Police in order
to conﬁrm that the Arkansas arrest warrant was indeed valid. After conﬁrming its
validity, Ofﬁcer Calloway appeared before a Justice of the Peace, who issued an
arrest warrant for Clay pursuant to 11 Del. C. § 2513.

(4) On March 18, 2015, the Governor of Arkansas sent Governor Markell the

requisition for Clay’s apprehension and extradition. The request included several

' Appellant’s Op. Br. App. at A5.

certiﬁed documents, including: (1) the Arkansas prosecuting attorney’s sworn
application to the Governor of Arkansas for a warrant of extradition, together with
an accompanying afﬁdavit, signed, notarized, and dated March 13, 2015; (2) the
Arkansas Information charging Clay with Murder First Degree, ﬁled on March 13,
2015; (3) an afﬁdavit of Jackson County Sheriff David Lucas, dated March 9, 2015;
and (4) a copy of the bench warrant, issued March 9, 2015. Based on these
documents, Governor Markell issued a Governor’s Warrant on April 1, 2015, which
authorized the extradition of Clay.

(5) An extradition hearing was scheduled for April 2, 2015 in the Justice of the
Peace Court but was continued until April 10. The State then requested that the
extradition hearing be rescheduled to April 9. Although it appears that Clay was
appointed counsel as early as March 13, the Justice of the Peace was unaware of that
fact because Clay’s counsel entered his appearance through a system not used by the
Justice of the Peace Court. Due to this error, the April 9 extradition hearing
proceeded without Clay’s counsel. Once notiﬁed that Clay had counsel, the Justice
of the Peace scheduled a new hearing for April 14. At the April 14 hearing, Clay
requested an extension in order to ﬁle a petition for a writ of habeas corpus, which
the Justice of the Peace granted.

(6) On April 20, Clay filed his petition with the Superior Court. Clay asserted

the aforementioned three claims as to why he should be released from custody. A
conference was held on April 22, at the conclusion of which the Superior Court
denied Clay’s petition. This appeal followed.

(7) “Unlike its federal counterpart, the writ of habeas corpus under Delaware

32

law provides relief on a very limited basis.’ “Habeas corpus provides an opportunity
for one illegally conﬁned . . . to obtainjudicial review of the jurisdiction of the court
ordering commitment.”3 In the context of extradition, this Court may decide only:
(a) whether the extradition documents on their face are in order;
(b) whether the petitioner has been charged with a crime in the
demanding state; © whether the petitioner is the person named in
the request for extradition; and (cl) whether the petitioner is a
fugitive."
“A governor’s grant of extradition is prima facie evidence that the constitutional and
statutory requirements have been met.”5 “[W]hen a neutral judicial ofﬁcer of the
demanding state has determined that probable cause exists, the courts of the asylum
state are without power to review the determination.”6

(8) As to Clay’s ﬁrst claim, 11 Del. C. § 2503 states, in pertinent part: “No

demand for [] extradition . . . shall be recognized by the Governor unless . . .

2 Moore v. 51013, 2002 WL 31631302, at *1 (Del. NOV. 25, 2002).
3 1d.

4 Michigan v. Damn, 439 US. 282, 289 (1978).

5 1d.

6 1d. at 290.

accompanied by a cepy of an indictment found or by information supported by
afﬁdavit . . . or by a copy of an afﬁdavit made before a magistrate . . . 3’7 The
afﬁdavit of Sheriff Lucas, which is, in substance, a probable cause afﬁdavit, is signed
by him and followed by a signature block for a notary public on the same page. The
notary public signature block is blank. However, the notary public area is then
followed immediately, on the same page, by the following provision: “I hereby ﬁnd
that this sworn afﬁdavit demonstrates reasonable and probable cause for the issuance
of a warrant of arrest for JAMES LEON CLAY . . . 3’8 That line is followed by the
signature of the Circuit Judge. From this language and the fact that the Circuit Judge
signed the document, one can infer that Lucas signed in the Circuit Judge’s presence.
In addition, even if the Sheriff’s afﬁdavit was viewed as defective, the copy of the
information, accompanied by the afﬁdavit of the prosecuting attorney, cures any such
defect by independently satisfying the provision that there be a “copy of an
indictment or information supported by afﬁdavit . . . 3’9

(9) Second, Clay was not held in violation of 1 1 Del. C. § 2515, which allows

a fugitive to be committed to jail for thirty days pending his arrest under a Governor’s

7 11 Del. C. §2503.
3 Appellant’s Op. Br. App. at A18.
9 11 Del. C. §2503.

Warrant. '0

Clay was arrested on March 10. The Governor’s Warrant was issued on
April 1, well within the thirty day commitment period. Clay’s arrest under the
warrant was enabled within the thirty day period. The fact that a new hearing was
held outside the thirty day period to allow Clay’s counsel to participate is irrelevant.

(10) Third, the Governor’ 5 Warrant and accompanying documents clearly state
that Clay has been charged with Murder First Degree. The original bench warrant
charged Clay with both murder and kidnapping. The fact that Clay was ultimately not
charged with kidnapping is irrelevant. Clay has notice that the State of Arkansas
alleges that he committed murder. For all these reasons, the trial court acted properly
in denying Clay’s petition.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY THE COURT:

 

'0 l 1 Del. C. § 2515 (“[T]he judge orjustice of the peace shall, by a wan'ant reciting the accusation,
commit the person to jail for such a time not exceeding 30 days and speciﬁed in the warrant, as will
enable the arrest of the accused to be made under a warrant of the Governor . . . .”).

6